Roe, C. J. This claim comes before the Court on the joint stipulation of parties, in which they agree to an award of $16,000 for damage doné to Claimant’s property by State snowplows during the early months of 1979. While the Court is not necessarily obligated to honor settlement agreements such as this, it does not desire to impose a controversy between parties when they are in agreement. The Court encourages the settlement of actions without recourse to the trial process, and so long as the settlement appears fair, reasonable and justifiable under the facts and the law, we will honor the agreement and enter the award accordingly. We hereby grant an award of $16,000 to Claimant in full and final satisfaction of this claim.